DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 	16/575,219 entitled "INFORMATION PROCESSING DEVICES AND METHODS" with claims 11-21 pending.
Status of Claims
Claims 11-21 have been amended and are hereby entered.
Claims 1-10 are cancelled.
Claims 11-21 are pending and have been examined.

Response to Amendment
The amendment filed March 31, 2021 has been entered. Claims 11-21 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed January 1, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 11-21 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 11 recites: 
“receiving…a source address associated with a banking user” 
“receiving….a request to transfer funds”
“generating….a message to transfer the funds”
“sending… the message”
These limitations clearly relate to managing payment transactions between buyer, seller, and/or financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive a request to transfer funds or generating a message to transfer funds recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“information processing device”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
 “shared ledger”, “shared ledger network”:
merely applying digital ledger/blockchain technology  as  tools to perform an abstract idea 
 “digital signature”, “tokenization”:
generally linking to digital security technology  as a  tool to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, [0211] “the device 100 may be another personal device (e.g., tablet computer), … or any other electronic device running appropriate hardware and/or software.”….[0220] existing generic office applications may incorporate the use of such messages to enable payments to be made, invited or confirmed (as a receipt) more easily. For example, spreadsheet applications may become purchasing systems (by allowing payment request messages to be created and transmitted using information in a spreadsheet), database management applications may become financial packages (by allowing payments to be requested, invited and confirmed using data in a database) and word processing applications may become invoice systems (by allowing a payment invitation message to be incorporated in the generated invoice)…. [0253] Described embodiments may be implemented in any suitable form including hardware, software, firmware or any combination of these.”   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 12: 
“tokenized”, “public key”, “de-tokenizable”, “private key”: merely applying digital security technology  as a tool to perform an abstract idea
“shared ledger”: merely applying digital ledger/blockchain technology  as  tools to perform an abstract idea
Claim 13: 
“information processing device”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
 “tokenized”, “public key”, “de-tokenizable”, “private key”: merely applying digital security technology  as a tool to perform an abstract idea
“shared ledger”, “shared ledger network”: merely applying digital ledger/blockchain technology  as  tools to perform an abstract idea
Claim 14: (none found: does not include additional elements and merely narrows the abstract idea)
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 15 recites: 
“receiving… a first message” 
“verifying….the digital signature”
“providing a first control message to the banking payments system”
“providing a second control message to …. increase in funds at the shared ledger network.”
These limitations clearly relate to managing payment transactions between buyer, seller, and/or financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include     providing a message to a banking payments system or providing to increase funds recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“information processing device”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
 “shared ledger”, “shared ledger network”:
merely applying digital ledger/blockchain technology  as  tools to perform an abstract idea 
 “digital signature”, “tokenization”:
generally linking to digital security technology  as a  tool to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, [0211] “the device 100 may be another personal device (e.g., tablet computer), … or any other electronic device running appropriate hardware and/or software.”….[0220] existing generic office applications may incorporate the use of such messages to enable payments to be made, invited or confirmed (as a receipt) more easily. For example, spreadsheet applications may become purchasing systems (by allowing payment request messages to be created and transmitted using information in a spreadsheet), database management applications may become financial packages (by allowing payments to be requested, invited and confirmed using data in a database) and word processing applications may become invoice systems (by allowing a payment invitation message to be incorporated in the generated invoice)…. [0253] Described embodiments may be implemented in any suitable form including hardware, software, firmware or any combination of these.   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 15 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 16: 
“information processing device”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
 “de-tokenizes”: merely applying digital security technology  as a tool to perform an abstract idea
Claim 17: 
“information processing device”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
 “de-tokenizes”: merely applying digital security technology  as a tool to perform an abstract idea
“shared ledger”, “shared ledger network”: merely applying digital ledger/blockchain technology  as  tools to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 18 recites: 
“receiving… a source address” 
“receiving…a request to transfer funds”
“generating…a message to transfer the funds”
“sending…the message”
These limitations clearly relate to managing payment transactions between buyer, seller, and/or financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include     providing a message to a banking payments system or providing to increase funds recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“information processing device”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
 “shared ledger”, “shared ledger network”:
merely applying digital ledger/blockchain technology  as  tools to perform an abstract idea 
 “digital signature”, “tokenization”:
generally linking to digital security technology  as a  tool to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, [0211] “the device 100 may be another personal device (e.g., tablet computer), … or any other electronic device running appropriate hardware and/or software.”….[0220] existing generic office applications may incorporate the use of such messages to enable payments to be made, invited or confirmed (as a receipt) more easily. For example, spreadsheet applications may become purchasing systems (by allowing payment request messages to be created and transmitted using information in a spreadsheet), database management applications may become financial packages (by allowing payments to be requested, invited and confirmed using data in a database) and word processing applications may become invoice systems (by allowing a payment invitation message to be incorporated in the generated invoice)…. [0253] Described embodiments may be implemented in any suitable form including hardware, software, firmware or any combination of these.”   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 18 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 19: 
“tokenized/tokenizing”, “public key”, “de-tokenizable”, “private key”: merely applying digital security technology  as a tool to perform an abstract idea
“shared ledger”, “shared ledger network”: merely applying digital ledger/blockchain technology  as  tools to perform an abstract idea
Claim 20: 
“information processing device”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
 “shared ledger”, “shared ledger network”: merely applying digital ledger/blockchain technology  as  tools to perform an abstract idea
Claim 21: (none found: does not include additional elements and merely narrows the abstract idea)
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For Example, the Applicant’s Specification reads, [0211] “the device 100 may be another personal device (e.g., tablet computer), … or any other electronic device running appropriate hardware and/or software.”….[0220] existing generic office applications may incorporate the use of such messages to enable payments to be made, invited or confirmed (as a receipt) more easily. For example, spreadsheet applications may become purchasing systems (by allowing payment request messages to be created and transmitted using information in a spreadsheet), database management applications may become financial packages (by allowing payments to be requested, invited and confirmed using data in a database) and word processing applications may become invoice systems (by allowing a payment invitation message to be incorporated in the generated invoice)…. [0253] Described embodiments may be implemented in any suitable form including hardware, software, firmware or any combination of these.”   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims   and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 11-21 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Balaraman (“TRANSACTION PROCESS USING BLOCKCHAIN TOKEN SMART CONTRACTS”, U.S. Publication Number: 20190303920 A1), in view of Soundararajan (“SYSTEMS AND METHODS FOR HIDING IDENTITY OF TRANSACTING PARTY IN DISTRIBUTED LEDGER TRANSACTION BY HASHING DISTRIBUTED LEDGER TRANSACTION ID USING SECURED REPRESENTATION OF DISTRIBUTED LEDGER ADDRESS OF TRANSACTING PARTY AS A KEY”, U.S. Publication Number: 20200045020 A1)








Regarding Claim 11, 
Balaraman teaches,
receiving, at a first information processing device, a source address associated with a banking user of the first information processing device, the source address comprising a bank identifier of a bank of a banking payments system and a bank account identifier of a bank account of the bank;
(Balaraman [0025] system 100 may comprise a user device 110. 
Balaraman [0036] point of interaction device (point of sale device, personal digital assistant, cellular phone, kiosk, tablet, etc.)
Balaraman [0028]  Account portal 130 may be configured to allow the user, via user device 110, to select or input and associate one or more blockchain public addresses with a transaction account identifier (e.g., a transaction account number, a primary account number (PAN), etc.)
Balaraman [0035]  stores and maintains the merchant's bank account to receive payments.
Balaraman [0023]  generate an HD tree of public addresses.
Balaraman [0026] request public key (e.g., user blockchain address) 
Examiner notes a public/blockchain address may serve as the bank identifier )
receiving, at the first information processing device, a request to transfer funds from the source address to a destination address associated with a ledger user within a shared ledger of a shared ledger network, the destination address comprising ….a ledger user identifier of the ledger user within the shared ledger;
(Balaraman [0036] point of interaction device (point of sale device, personal digital assistant, cellular phone, kiosk, tablet, etc.)
Balaraman  [0027] Merchant application 117 may be configured to allow a user, via user device 110, to transfer funds and/or pay for goods, services, or the like via user blockchain wallet 115
Balaraman [0002] To complete a transaction, a merchant typically transmits a payment request (or settlement) to the payment network with transaction details and the customer's account information.
Balaraman [0028]  associate one or more blockchain public addresses with a transaction account identifier (e.g., a transaction account number, a primary account number (PAN), etc.)
Balaraman [0029] Issuer repository 155 may be configured to store and maintain registration information collected from user device 110 (via account portal 130) and/or merchant system 120 (via merchant portal 140). For example, issuer repository 155 may be configured to store mappings of one or more merchant public blockchain addresses associated with one or more merchant identifiers, as discussed further herein. Issuer repository 155 may also be configured to store mappings of one or more user public blockchain addresses associated with one or more transaction account identifiers
Balaraman  [0099] remote subscriber's preferences for information format, destination address, specified information)
generating, at the first information processing device, a message to transfer the funds from the bank account of the bank of the banking payments system to the ledger user within the shared ledger of the shared ledger network, 
(Balaraman [0015] Systems and methods are disclosed to enable buyers and sellers to complete a secure transaction by means of a public or private blockchain. 
Balaraman [0047] The transfer transaction may be initiated by invoking token smart contract 105. The transfer transaction may comprise the merchant blockchain address and the transaction amount to be transferred. User blockchain wallet 115 signs the transfer transaction using private key (step 409). User blockchain wallet 115 broadcasts the transfer transaction to blockchain network 101 
Balaraman [0033]  accounts receivable system 160, and/or acquiring bank 170....perform clearing and settlement of fiat currency funds with acquiring bank 170; 
Balaraman [0035] In various embodiments, acquiring bank 170 may comprise any suitable bank or financial institution that processes credit or debit card payments)
the message comprising: a digital signature associated with the first information processing device;
(Balaraman [0023] The smart contracts may be completed by digital signature
Balaraman [0047] User blockchain wallet 115 signs the transfer transaction using private key (step 409).  
Balaraman [0022]  Each computing device may run applications to interact with blockchain network 101, communicate with other devices, perform crypto operations, and otherwise operate within system 100.)
information indicating a decrease in funds associated with the banking user stored at the source address, 
(Balaraman [0044] accounts receivable system 160 may decrease the available balance in the transaction account by $100.00.)
the banking user being defined with respect to the banking payments system and a tokenization of the source address, the source address being derivable from the tokenized source address only by the banking payments system for implementing the decrease in funds stored at the source address; 
(Balaraman [0045] The token generation request may comprise the blockchain public key and the token amount..... Issuer system 150 generates a token by invoking token smart contract 105 (step 321). Issuer system 150 may invoke token smart contract 105 by passing the blockchain public key and the token amount. In response to being invoked, token smart contract 105 may generate a token comprising the blockchain public key and the token amount, and may write the token to the blockchain. In various embodiments, token smart contract 105 may comprise an internal mapping of public blockchain addresses to corresponding token balances. In that respect, as token balances are adjusted or added (as described further herein)
Balaraman [0044] accounts receivable system 160 may decrease the available balance in the transaction account by $100.00.
Balaraman [0080]  The access levels may, for example, be configured to permit only certain individuals, levels of employees, companies, or other entities to access data sets, or to permit access to specific data sets based on the transaction, merchant, issuer, user or the like. Furthermore, the security information may restrict/permit only certain actions such as accessing, modifying, and/or deleting data sets.)
and information indicating an increase in funds associated with the ledger user within the shared ledger stored at the destination address, 
(Balaraman [0045] In various embodiments, token smart contract 105 may comprise an internal mapping of public blockchain addresses to corresponding token balances. In that respect, as token balances are adjusted or added (as described further herein)
Balaraman [0048]  the outstanding balance may be increased based on the transaction amount. 
Balaraman  [0031] Merchant blockchain wallet 125 may comprise any suitable distributed-ledger based wallet that allows for the installation of smart contracts (e.g., token smart contract 105), such as, for example, Ethereum GETH, eth-lightwallet, and/or any other suitable blockchain interface technologies. Merchant blockchain wallet 125 may serve as a blockchain interface accessible by applications installed on merchant system
Balaraman   [0031]  request public key (e.g., merchant blockchain address))
the ledger user being defined with respect to the shared ledger network and a tokenization of the destination address, the destination address being derivable from the tokenized destination address only by the shared ledger network for implementing the increase in funds stored at the destination address; 
(Balaraman [0047] transmits a merchant blockchain address ...merchant application 127 may transmit the merchant blockchain address associated with the merchant. ...to initiate a transfer transaction (step 407). The transfer transaction may be initiated by invoking token smart contract 105. The transfer transaction may comprise the merchant blockchain address and the transaction amount to be transferred....blockchain wallet 115 broadcasts the transfer transaction to blockchain network 
Balaraman [0045]  token balances are adjusted or added 
Balaraman [0048]  the outstanding balance may be increased based on the transaction amount. 
Balaraman [0080]  The access levels may, for example, be configured to permit only certain individuals, levels of employees, companies, or other entities to access data sets, or to permit access to specific data sets based on the transaction, merchant, issuer, user or the like. Furthermore, the security information may restrict/permit only certain actions such as accessing, modifying, and/or deleting data sets.)
and sending, by the first information processing device, the message to a second information processing device associated with the bank of the banking payments system.
(Balaraman [0071] kiosks, terminals, point of sale (POS) devices and/or terminals, televisions, or any other device capable of receiving data over a network.
Balaraman [0017] The system may also include applications deployed on user devices
Balaraman [0027] allow a user, via user device 110, to transfer funds and/or pay for goods, services, or the like via user blockchain wallet 115, as discussed further herein. Merchant application 117 may be in electronic and/or operative communication with merchant system 120, and/or may be hosted on merchant system 120 and accessible via user device 110.
Balaraman [0035] In various embodiments, acquiring bank 170 may comprise any suitable bank or financial institution that processes credit or debit card payments on behalf of a merchant and stores and maintains the merchant's bank account to receive payments. Acquiring bank 170 may receive payments and instructions from issuer system 150)
 Balaraman does not teach a shared ledger identifier of the shared ledger of the shared ledger network
Soundararajan teaches,
a shared ledger identifier of the shared ledger of the shared ledger network
(Soundararajan [0153] the attestation holder device 1600 may obtain a blockchain ID of the distributed attestation or lookup the distributed attestation at its blockchain ID, and retrieve a copy.
Soundararajan [0028] As used herein, the term “distributed ledger” generally refers to a shared digital ledger that is decentralized and shared between nodes distributed across a network.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blockchain  payment transactions of Balaraman to incorporate the distributed ledger identities   of Soundararajan     “where the identities of the user and agent are hidden.” (Soundararajan [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. distributed ledger identities ) to a known concept (i.e. blockchain  payment transactions) ready for improvement to yield predictable result (i.e. “to maintain the privacy of the transacting user and agent, the record of the transaction on blockchain 800 may use secured representations of blockchain address (e.g., random numbers) to mask the identities of the transacting parties, the location of the transaction, and other transaction details.” Soundararajan [0048])
Regarding Claim 12, 
Balaraman and Soundararajan     teach the shared ledger method of Claim 11 as described earlier.
Balaraman teaches,
 the source address is tokenized by tokenizing the bank account identifier of the bank account of the bank using a first public key associated with the bank
(Balaraman [0007] In various embodiments, the token smart contract may comprise an ERC-20 compliant token.
Balaraman [0026] For example, user blockchain wallet 115 may be configured to register user device 110 with the blockchain, write data to the blockchain according to token smart contract 105, write transaction data to the blockchain, and request public key (e.g., user blockchain address) and private key pairs from blockchain network 
Balaraman [0028]  associate one or more blockchain public addresses with a transaction account identifier (e.g., a transaction account number, a primary account number (PAN), etc.)
Balaraman [0035] In various embodiments, acquiring bank 170 may comprise any suitable bank or financial institution that processes credit or debit card payments)
 and is de-tokenizable by the banking payments system using a first private key of the bank corresponding to the first public key; and
(Balaraman [0023]  The smart contracts may be completed by digital signature using asymmetric crypto operations and a private key, for example
Balaraman [0040] Merchant blockchain wallet 125 may generate and/or receive an asymmetric key pair, including the private key (e.g., merchant private key) paired with the public key (e.g., merchant public key). The public key and the private key may be generated using any suitable technique, such as BIP32, BIP39, BIP44, or the like.
Balaraman [0035] In various embodiments, acquiring bank 170 may comprise any suitable bank or financial institution that processes credit or debit card payments on behalf of a merchant and stores and maintains the merchant's bank account to receive payments. Acquiring bank 170 may receive payments and instructions from issuer system 150, as discussed further herein.
Balaraman [0049] issuer system 150 credits merchant account in acquiring bank 170 (step 425). Issuer system 150 may credit the merchant account corresponding to the merchant public blockchain address based on the transaction amount. Acquiring bank 170 transmits a transfer confirmation to issuer system 150 (step 427). The transfer confirmation may comprise data indicating whether the credit was successful.
Balaraman [0050]  For example, issuer system 150 may call token smart contract 105 in response to receiving the transfer confirmation from acquiring bank 170 (e.g., in step 427). Token smart contract 105 may adjust the token balance (e.g., the user token balance))
the destination address is tokenized by tokenizing the ledger user identifier of the ledger user within the shared ledger using a second public key associated with the shared ledger
(Balaraman [0003]  a merchant identifier ...  user identifier 
Balaraman [0099]   receiving information at a transmission server sent from a data source over the Internet, the transmission server ... stores the remote subscriber's preferences for information format, destination address, specified information
Balaraman [0007] In various embodiments, the token smart contract may comprise an ERC-20 compliant token.
Balaraman [0015]  the system may facilitate the use of token smart contracts that record the transactions on an immutable ledger and smart contracts that facilitate workflow. 
Balaraman [0026]  public key (e.g., user blockchain address) and private key pairs from blockchain network 
Balaraman [0031]  public key (e.g., merchant blockchain address) and private key pairs from blockchain network 101
Balaraman [0040] blockchain public keys to be associated with one or more merchant identifiers)
 and is de-tokenizable by the shared ledger network using a second private key of the shared ledger corresponding to the second public key.
(Balaraman [0026]  private key pairs from blockchain network 
Balaraman [0040] Merchant blockchain wallet 125 may generate and/or receive an asymmetric key pair, including the private key (e.g., merchant private key) paired with the public key (e.g., merchant public key). 
Balaraman [0047] User blockchain wallet 115 signs the transfer transaction using private key)
Regarding Claim 13, 
Balaraman and Soundararajan     teach the shared ledger method of Claim 11 as described earlier.
Balaraman teaches,
   controlling, by the second information processing device, the banking payments system to decrease the funds associated with the banking user stored at the source address;
(Balaramana [0017] plurality of computing devices (e.g., nodes) over a peer-to-peer network.
Balaraman [0045]  token smart contract 105 may comprise an internal mapping of public blockchain addresses to corresponding token balances....  as token balances are adjusted or added (as described further herein)
Balaraman [0044] accounts receivable system 160 may decrease the available balance in the transaction account by $100.00.
Balaraman [0035] In various embodiments, acquiring bank 170 may comprise any suitable bank or financial institution that processes credit or debit card payments on behalf of a merchant and stores and maintains the merchant's bank account to receive payments. Acquiring bank 170 may receive payments and instructions from issuer system 150, as discussed further herein.)
generating, at the second information processing device, a second message comprising instructions to increase in the funds associated with the ledger user within the shared ledger stored at the destination address; and
(Balaramana [0017] plurality of computing devices (e.g., nodes) over a peer-to-peer network.
Balaraman [0045] In various embodiments, token smart contract 105 may comprise an internal mapping of public blockchain addresses to corresponding token balances. In that respect, as token balances are adjusted or added (as described further herein)
Balaraman [0048]  the outstanding balance may be increased based on the transaction amount. 
Balaraman [0019] as each node broadcasts messages
Balaraman  [0099]  alert over a wireless communication channel to a wireless device associated with a subscriber based upon the destination address)
sending, by the second information processing device, the second message to a third information processing device controlled by the shared ledger of the shared ledger network.
(Balaraman [0017] a distributed ledger maintained by a plurality of computing devices (e.g., nodes) over a peer-to-peer network. 
Balaraman  [0017] plurality of computing devices (e.g., nodes) 
Balaraman [0019] as each node broadcasts messages
Balaraman [0014] any of the functions or steps may be outsourced to or performed by one or more third parties.
Balaraman [0078] For example, a first data set which may be stored may be provided by a first party, a second data set which may be stored may be provided by an unrelated second party, and yet a third data set which may be stored, may be provided by an third party unrelated to the first and second party.)
Regarding Claim 14, 
Balaraman and Soundararajan     teach the shared ledger method of Claim 11 as described earlier.
Balaraman teaches,
   wherein the request to transfer funds from the source address to the destination address further comprises an amount of a given currency to be transferred to the destination address.
(Balaraman [0003] a transfer notification comprising a user public blockchain address, a merchant public blockchain address, and a transaction amount. 
Balaraman [0045]  token smart contract 105 may comprise an internal mapping of public blockchain addresses to corresponding token balances....  as token balances are adjusted or added (as described further herein)
Balaraman [0033] perform clearing and settlement of fiat currency funds with acquiring bank)
Regarding Claim 15, 
Balaraman teaches,
   receiving, at a second information processing device, a first message from a first information processing device, the first message 
(Balaraman [0025] system 100 may comprise a user device 110. 
Balaraman [0036] point of interaction device (point of sale device, personal digital assistant, cellular phone, kiosk, tablet, etc.)
Balaraman [0019] as each node broadcasts messages 
Balaraman [0022] device capable of receiving data over network.)
comprising: a digital signature associated with the first information processing device;
(Balaraman [0023] The smart contracts may be completed by digital signature
Balaraman [0047] User blockchain wallet 115 signs the transfer transaction using private key (step 409).  
Balaraman [0022]  Each computing device may run applications to interact with blockchain network 101, communicate with other devices, perform crypto operations, and otherwise operate within system 100.)
information indicating a decrease in funds associated with a banking user stored at a first address 
(Balaraman [0044] accounts receivable system 160 may decrease the available balance in the transaction account by $100.00.
Balaraman [0023]  generate an HD tree of public addresses.
Balaraman [0026] request public key (e.g., user blockchain address))
comprising a bank identifier of a bank of a banking payments system and a first account identifier of a first account of the bank, 
(Balaraman [0028]  Account portal 130 may be configured to allow the user, via user device 110, to select or input and associate one or more blockchain public addresses with a transaction account identifier (e.g., a transaction account number, a primary account number (PAN), etc.)
Balaraman [0035]  stores and maintains the merchant's bank account to receive payments.
Balaraman [0035]  stores and maintains the merchant's bank account to receive payments.
Balaraman [0023]  generate an HD tree of public addresses.
Balaraman [0026] request public key (e.g., user blockchain address) 
Examiner notes a public/blockchain address may serve as the bank identifier )
the banking user being defined with respect to the banking payments system 
(Balaraman [0017] The system may also include applications deployed on user devices such as, for example, computers
Balaraman [0035] In various embodiments, acquiring bank 170 may comprise any suitable bank or financial institution that processes credit or debit card payments)
and a tokenization of the first address, the first address being derivable from the tokenized first address only by the banking payments system for implementing the decrease in funds associated with the banking user stored at the first address; 
(Balaraman [0045] The token generation request may comprise the blockchain public key and the token amount..... Issuer system 150 generates a token by invoking token smart contract 105 (step 321). Issuer system 150 may invoke token smart contract 105 by passing the blockchain public key and the token amount. In response to being invoked, token smart contract 105 may generate a token comprising the blockchain public key and the token amount, and may write the token to the blockchain. In various embodiments, token smart contract 105 may comprise an internal mapping of public blockchain addresses to corresponding token balances. In that respect, as token balances are adjusted or added (as described further herein)
Balaraman [0044] accounts receivable system 160 may decrease the available balance in the transaction account by $100.00.
Balaraman [0080]  the security information may restrict/permit only certain actions such as accessing, modifying, and/or deleting data sets. In one example, the data set annotation indicates that only the data set owner or the user are permitted to delete a data set, various identified users may be permitted to access the data set for reading, and others are altogether excluded from accessing the data set. However, other access restriction parameters may also be used allowing various entities to access a data set with various permission levels as appropriate.)
and information indicating an increase in funds associated with a ledger user within a shared ledger stored at a second address
(Balaraman [0045] In various embodiments, token smart contract 105 may comprise an internal mapping of public blockchain addresses to corresponding token balances. In that respect, as token balances are adjusted or added (as described further herein)
Balaraman [0048]  the outstanding balance may be increased based on the transaction amount. )
and a ledger user identifier of the ledger user within the shared ledger network, 
(Balaraman [0029]  For example, issuer repository 155 may be configured to store mappings of one or more merchant public blockchain addresses associated with one or more merchant identifiers,)
the ledger user being defined with respect to the shared ledger network and a tokenization of the second address, the second address being derivable from the tokenized second address only by the shared ledger network for implementing the increase in funds stored at the second address;
(Balaraman [0047] transmits a merchant blockchain address ...merchant application 127 may transmit the merchant blockchain address associated with the merchant. ...to initiate a transfer transaction (step 407). The transfer transaction may be initiated by invoking token smart contract 105. The transfer transaction may comprise the merchant blockchain address and the transaction amount to be transferred....blockchain wallet 115 broadcasts the transfer transaction to blockchain network 
Balaraman [0045]  token balances are adjusted or added 
Balaraman [0048]  the outstanding balance may be increased based on the transaction amount. 
Balaraman [0080]  The access levels may, for example, be configured to permit only certain individuals, levels of employees, companies, or other entities to access data sets, or to permit access to specific data sets based on the transaction, merchant, issuer, user or the like. Furthermore, the security information may restrict/permit only certain actions such as accessing, modifying, and/or deleting data sets.)
verifying, by the second information processing device, the digital signature associated with the first information processing device; and upon successful verification of the digital signature, by the second information processing device:
(Balaraman [0017] a distributed ledger maintained by a plurality of computing devices (e.g., nodes) over a peer-to-peer network. 
Balaraman [0037]  Encryption may be performed by way of any of the techniques now available in the art or which may become available—e.g., Twofish,...Schorr signature... Asymmetric encryption in particular may be of use in signing and verifying signatures for blockchain crypto operations.)
providing a first control message to the banking payments system to control the banking payments system to implement the decrease in funds at the banking payments system; 
(Balaraman [0019] as each node broadcasts messages 
Balaraman [0045]  token smart contract 105 may comprise an internal mapping of public blockchain addresses to corresponding token balances....  as token balances are adjusted or added (as described further herein)
Balaraman [0044] accounts receivable system 160 may decrease the available balance in the transaction account by $100.00.)
and providing a second control message to the shared ledger network to control the shared ledger network to implement the increase in funds at the shared ledger network.
(Balaraman [0019] as each node broadcasts messages
Balaraman [0078]   a second data set which may be stored 
Balaraman [0045]  token smart contract 105 may comprise an internal mapping of public blockchain addresses to corresponding token balances....  as token balances are adjusted or added (as described further herein))
 Balaraman does not teach comprising a shared ledger identifier of the shared ledger of a shared ledger network
Soundararajan teaches,
comprising a shared ledger identifier of the shared ledger of a shared ledger network
(Soundararajan [0153] the attestation holder device 1600 may obtain a blockchain ID of the distributed attestation or lookup the distributed attestation at its blockchain ID, and retrieve a copy. 
Soundararajan [0028] As used herein, the term “distributed ledger” generally refers to a shared digital ledger that is decentralized and shared between nodes distributed across a network.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blockchain  payment transactions of Balaraman to incorporate the distributed ledger identities   of Soundararajan     “where the identities of the user and agent are hidden.” (Soundararajan [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. distributed ledger identities ) to a known concept (i.e. blockchain  payment transactions) ready for improvement to yield predictable result (i.e. “to maintain the privacy of the transacting user and agent, the record of the transaction on blockchain 800 may use secured representations of blockchain address (e.g., random numbers) to mask the identities of the transacting parties, the location of the transaction, and other transaction details.” Soundararajan [0048])
Regarding Claim 16, 
Balaraman and Soundararajan     teach the shared ledger method of Claim 15 as described earlier.
Balaraman teaches,
   wherein providing the first control message to the banking payments system comprises providing the first control message to a third information processing device associated with the banking payments system,
(Balaraman [0019] as each node broadcasts messages
Balaraman [0014] any of the functions or steps may be outsourced to or performed by one or more third parties.
Balaraman [0035] In various embodiments, acquiring bank 170 may comprise any suitable bank or financial institution that processes credit or debit card payments on behalf of a merchant and stores and maintains the merchant's bank account to receive payments. Acquiring bank 170 may receive payments and instructions from issuer system 150, as discussed further herein.)
 wherein the third information processing device de-tokenizes the first address and implements the decrease in funds located at the first address in response to receiving the first control message.
(Balaraman  [0017] plurality of computing devices (e.g., nodes) 
Balaraman [0014] any of the functions or steps may be outsourced to or performed by one or more third parties.
Balaraman [0023]  The smart contracts may be completed by digital signature using asymmetric crypto operations and a private key, for example
Balaraman [0040] Merchant blockchain wallet 125 may generate and/or receive an asymmetric key pair, including the private key (e.g., merchant private key) paired with the public key (e.g., merchant public key). The public key and the private key may be generated using any suitable technique, such as BIP32, BIP39, BIP44, or the like.
Balaraman [0045]  token smart contract 105 may comprise an internal mapping of public blockchain addresses to corresponding token balances....  as token balances are adjusted or added (as described further herein)
Balaraman [0044] accounts receivable system 160 may decrease the available balance in the transaction account by $100.00.)
Regarding Claim 17, 
Balaraman and Soundararajan     teach the shared ledger method of Claim 15 as described earlier.
Balaraman teaches,
   wherein providing the second control message to the shared ledger network comprises providing the second control message to a third information processing device associated with the shared ledger network, 
(Balaraman [0017] a distributed ledger maintained by a plurality of computing devices (e.g., nodes) over a peer-to-peer network. 
Balaraman  [0017] plurality of computing devices (e.g., nodes) 
Balaraman [0019] as each node broadcasts messages
Balaraman [0078]   a second data set which may be stored may be provided by an unrelated second party 
Balaraman [0014] any of the functions or steps may be outsourced to or performed by one or more third parties.)
wherein the third information processing device de-tokenizes the second address and implements the increase in funds located at the second address in response to receiving the second control message.
(Balaraman [0023]  The smart contracts may be completed by digital signature using asymmetric crypto operations and a private key, for example
Balaraman [0014] any of the functions or steps may be outsourced to or performed by one or more third parties.
Balaraman [0045]  token smart contract 105 may comprise an internal mapping of public blockchain addresses to corresponding token balances....  as token balances are adjusted or added (as described further herein))
 Regarding Claim 18, 
Balaraman and Soundararajan     teach the shared ledger method of Claim 15 as described earlier.
Balaraman teaches,
receiving, at a first information processing device, a source address associated with a ledger user of the first information processing device, the source address
(Balaraman [0025] system 100 may comprise a user device 110. 
Balaraman [0047] transmits a merchant blockchain address ...merchant application 127 may transmit the merchant blockchain address associated with the merchant)
and a ledger user identifier of the ledger user within the shared ledger;
(Balaraman [0029]  For example, issuer repository 155 may be configured to store mappings of one or more merchant public blockchain addresses associated with one or more merchant identifiers,)
receiving, at the first information processing device, a request to transfer funds from the source address to a destination address associated with a banking user of a banking payments system, the destination address comprising a bank identifier of a bank of the banking payments system and a bank account identifier of a bank account of the bank;
(Balaraman [0036] point of interaction device (point of sale device, personal digital assistant, cellular phone, kiosk, tablet, etc.)
Balaraman  [0027] Merchant application 117 may be configured to allow a user, via user device 110, to transfer funds and/or pay for goods, services, or the like via user blockchain wallet 115
Balaraman [0002] To complete a transaction, a merchant typically transmits a payment request (or settlement) to the payment network with transaction details and the customer's account information.
Balaraman [0028]  associate one or more blockchain public addresses with a transaction account identifier (e.g., a transaction account number, a primary account number (PAN), etc.)
Balaraman [0029] Issuer repository 155 may be configured to store and maintain registration information collected from user device 110 (via account portal 130) and/or merchant system 120 (via merchant portal 140). For example, issuer repository 155 may be configured to store mappings of one or more merchant public blockchain addresses associated with one or more merchant identifiers, as discussed further herein. Issuer repository 155 may also be configured to store mappings of one or more user public blockchain addresses associated with one or more transaction account identifiers
Balaraman  [0099] remote subscriber's preferences for information format, destination address, specified information)
generating, at the first information processing device, a message to transfer the funds from the ledger user within the shared ledger of the shared ledger network to the bank account of the bank of the banking payments system, 
(Balaraman [0015] Systems and methods are disclosed to enable buyers and sellers to complete a secure transaction by means of a public or private blockchain. 
Balaraman [0019] as each node broadcasts messages 
Balaraman [0033]  accounts receivable system 160, and/or acquiring bank 170....perform clearing and settlement of fiat currency funds with acquiring bank 170; 
Balaraman [0035] In various embodiments, acquiring bank 170 may comprise any suitable bank or financial institution that processes credit or debit card payments)
the message comprising: a digital signature associated with the first information processing device;
(Balaraman [0023] The smart contracts may be completed by digital signature
Balaraman [0047] User blockchain wallet 115 signs the transfer transaction using private key (step 409).  
Balaraman [0022]  Each computing device may run applications to interact with blockchain network 101, communicate with other devices, perform crypto operations, and otherwise operate within system 100.)
information indicating a decrease in funds associated with the ledger user stored at the source address, 
(Balaraman [0044] accounts receivable system 160 may decrease the available balance in the transaction account by $100.00.
Balaraman [0026] request public key (e.g., user blockchain address))
the ledger user being defined with respect to the shared ledger network and a tokenization of the source address, the source address being derivable from the tokenized source address only by the shared ledger network for implementing the decrease in funds stored at the source address; and
(Balaraman [0045] The token generation request may comprise the blockchain public key and the token amount..... Issuer system 150 generates a token by invoking token smart contract 105 (step 321). Issuer system 150 may invoke token smart contract 105 by passing the blockchain public key and the token amount. In response to being invoked, token smart contract 105 may generate a token comprising the blockchain public key and the token amount, and may write the token to the blockchain. In various embodiments, token smart contract 105 may comprise an internal mapping of public blockchain addresses to corresponding token balances. In that respect, as token balances are adjusted or added (as described further herein)
Balaraman [0044] accounts receivable system 160 may decrease the available balance in the transaction account by $100.00.
Balaraman [0080]  The access levels may, for example, be configured to permit only certain individuals, levels of employees, companies, or other entities to access data sets, or to permit access to specific data sets based on the transaction, merchant, issuer, user or the like. Furthermore, the security information may restrict/permit only certain actions such as accessing, modifying, and/or deleting data sets.)
information indicating an increase in funds associated with the banking user stored at the destination address, the banking user being defined with respect to the banking payments system 
(Balaraman [0015] Systems and methods are disclosed to enable buyers and sellers to complete a secure transaction by means of a public or private blockchain. 
Balaraman  [0099] destination address
Balaraman [0019] as each node broadcasts messages 
Balaraman [0033]  accounts receivable system 160, and/or acquiring bank 170....perform clearing and settlement of fiat currency funds with acquiring bank 170; 
alaraman [0035] In various embodiments, acquiring bank 170 may comprise any suitable bank or financial institution that processes credit or debit card payments on behalf of a merchant and stores and maintains the merchant's bank account to receive payments. Acquiring bank 170 may receive payments and instructions from issuer system 150, as discussed further herein.)
and a tokenization of the destination address, 
(Balaraman  [0050]  Issuer system 150 may pass the user public blockchain address, the merchant public blockchain address, and the transaction amount to invoke token smart contract 105.
Balaraman  [0099] destination address
Balaraman [0047] transmits a merchant blockchain address ...merchant application 127 may transmit the merchant blockchain address associated with the merchant.
Balaraman [0004]  token smart contract may be invoked by passing the user public blockchain address,)
the destination address being derivable from the tokenized destination address only by the banking payments system for implementing the increase in funds stored at the destination address; and
(Balaraman  [0050]  Issuer system 150 may pass the user public blockchain address, the merchant public blockchain address, and the transaction amount to invoke token smart contract 105.
Balaraman  [0099] destination address
Balaraman [0080]  the security information may restrict/permit only certain actions such as accessing, modifying, and/or deleting data sets. In one example, the data set annotation indicates that only the data set owner or the user are permitted to delete a data set, various identified users may be permitted to access the data set for reading, and others are altogether excluded from accessing the data set. However, other access restriction parameters may also be used allowing various entities to access a data set with various permission levels as appropriate.
Balaraman [0045] In various embodiments, token smart contract 105 may comprise an internal mapping of public blockchain addresses to corresponding token balances. In that respect, as token balances are adjusted or added (as described further herein)
Balaraman [0048]  the outstanding balance may be increased based on the transaction amount.)
sending, by the first information processing device, the message to a second information processing device associated with the shared ledger of the shared ledger network.
(Balaraman [0071] kiosks, terminals, point of sale (POS) devices and/or terminals, televisions, or any other device capable of receiving data over a network.
Balaraman [0017] The system may also include applications deployed on user devices
Balaraman [0027] allow a user, via user device 110, to transfer funds and/or pay for goods, services, or the like via user blockchain wallet 115, as discussed further herein. Merchant application 117 may be in electronic and/or operative communication with merchant system 120, and/or may be hosted on merchant system 120 and accessible via user device 110.
Balaraman [0035] In various embodiments, acquiring bank 170 may comprise any suitable bank or financial institution that processes credit or debit card payments on behalf of a merchant and stores and maintains the merchant's bank account to receive payments. Acquiring bank 170 may receive payments and instructions from issuer system 150)
Balaraman does not teach comprising a shared ledger identifier of the shared ledger of a shared ledger network
Soundararajan teaches,
comprising a shared ledger identifier of the shared ledger of a shared ledger network
(Soundararajan [0153] the attestation holder device 1600 may obtain a blockchain ID of the distributed attestation or lookup the distributed attestation at its blockchain ID, and retrieve a copy. 
Soundararajan [0028] As used herein, the term “distributed ledger” generally refers to a shared digital ledger that is decentralized and shared between nodes distributed across a network.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blockchain  payment transactions of Balaraman to incorporate the distributed ledger identities   of Soundararajan     “where the identities of the user and agent are hidden.” (Soundararajan [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. distributed ledger identities ) to a known concept (i.e. blockchain  payment transactions) ready for improvement to yield predictable result (i.e. “to maintain the privacy of the transacting user and agent, the record of the transaction on blockchain 800 may use secured representations of blockchain address (e.g., random numbers) to mask the identities of the transacting parties, the location of the transaction, and other transaction details.” Soundararajan [0048])
Regarding Claim 19, 
Balaraman and Soundararajan     teach the shared ledger method of Claim 18 as described earlier.
Balaraman teaches,
   wherein the source address is tokenized by tokenizing the ledger user identifier of the ledger user within the shared ledger using a public key associated with the shared ledger and is de-tokenizable by the shared ledger network using a private key of the shared ledger corresponding to the public key; and
(Balaraman [0003]  a merchant identifier ...  user identifier 
Balaraman [0007] In various embodiments, the token smart contract may comprise an ERC-20 compliant token.
Balaraman [0026] For example, user blockchain wallet 115 may be configured to register user device 110 with the blockchain, write data to the blockchain according to token smart contract 105, write transaction data to the blockchain, and request public key (e.g., user blockchain address) and private key pairs from blockchain network 
 Balaraman [0017] a distributed ledger maintained by a plurality of computing devices (e.g., nodes) over a peer-to-peer network.)
the destination address is tokenized by tokenizing the bank account identifier of the bank account of the bank using a public key associated with the bank and is de-tokenizable by the banking payments system using a private key of the bank corresponding to the public key.
(Balaraman [0028]  associate one or more blockchain public addresses with a transaction account identifier (e.g., a transaction account number, a primary account number (PAN), etc.)
Balaraman [0026]  private key pairs from blockchain network 
Balaraman [0040] Merchant blockchain wallet 125 may generate and/or receive an asymmetric key pair, including the private key (e.g., merchant private key) paired with the public key (e.g., merchant public key). 
Balaraman [0047] User blockchain wallet 115 signs the transfer transaction using private key)
Regarding Claim 20, 
Balaraman and Soundararajan     teach the shared ledger method of Claim 18 as described earlier.
Balaraman teaches,
     controlling, by the second information processing device, the shared ledger network to decrease the funds associated with the ledger user stored at the source address;
(Balaramana [0017] plurality of computing devices (e.g., nodes) over a peer-to-peer network.
 Balaraman [0078]  a second data set which may be stored may be provided by an unrelated second party 
Balaraman [0028]  Account portal 130 may be configured to allow the user, via user device 110, to select or input and associate one or more blockchain public addresses with a transaction account identifier (e.g., a transaction account number, a primary account number (PAN), etc.)
Balaraman [0035] In various embodiments, acquiring bank 170 may comprise any suitable bank or financial institution that processes credit or debit card payments on behalf of a merchant and stores and maintains the merchant's bank account to receive payments. Acquiring bank 170 may receive payments and instructions from issuer system 150, as discussed further herein.)
generating, by the second information processing device, a second message comprising instructions to increase the funds associated with the banking user of the banking payments system stored at the destination address; and
(Balaramana [0017] plurality of computing devices (e.g., nodes) over a peer-to-peer network.
Balaraman [0045] In various embodiments, token smart contract 105 may comprise an internal mapping of public blockchain addresses to corresponding token balances. In that respect, as token balances are adjusted or added (as described further herein)
Balaraman [0048]  the outstanding balance may be increased based on the transaction amount. 
Balaraman [0019] as each node broadcasts messages
Balaraman  [0099]  alert over a wireless communication channel to a wireless device associated with a subscriber based upon the destination address
Balaraman [0035] In various embodiments, acquiring bank 170 may comprise any suitable bank or financial institution that processes credit or debit card payments on behalf of a merchant and stores and maintains the merchant's bank account to receive payments. Acquiring bank 170 may receive payments and instructions from issuer system 150, as discussed further herein.)
sending, by the second information processing device, the second message to a third information processing device controlled by the bank of the banking payments system.
(Balaraman [0035] In various embodiments, acquiring bank 170 may comprise any suitable bank or financial institution that processes credit or debit card payments on behalf of a merchant and stores and maintains the merchant's bank account to receive payments. Acquiring bank 170 may receive payments and instructions from issuer system 150, as discussed further herein. 
Balaraman  [0017] plurality of computing devices (e.g., nodes) 
Balaraman [0019] as each node broadcasts messages
Balaraman [0014] any of the functions or steps may be outsourced to or performed by one or more third parties.
Balaraman [0078] For example, a first data set which may be stored may be provided by a first party, a second data set which may be stored may be provided by an unrelated second party, and yet a third data set which may be stored, may be provided by an third party unrelated to the first and second party.)
Regarding Claim 21, 
Balaraman and Soundararajan     teach the shared ledger method of Claim 18 as described earlier.
Balaraman teaches,
  wherein the request to transfer funds from the source address to the destination address further comprises an amount of a given currency to be transferred to the destination address.
(Balaraman [0003] a transfer notification comprising a user public blockchain address, a merchant public blockchain address, and a transaction amount. 
Balaraman [0045]  token smart contract 105 may comprise an internal mapping of public blockchain addresses to corresponding token balances....  as token balances are adjusted or added (as described further herein)
Balaraman [0033] perform clearing and settlement of fiat currency funds with acquiring bank)
Response to Remarks
Applicant's arguments filed on March 31, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“Indeed, as recited in paragraph [0033] of the Subject Application: 
[0033] Because of the different ways in which a transfer of funds is implemented and accounted for by a banking system and by a shared ledger network, it is difficult to instruct a cross data processing entity payment (e.g., a payment from a bank account to a party on a shared ledger or vice versa). This difficulty is alleviated by embodiments of the present disclosure. 
Here, not only does the specification provide sufficient details such that one of ordinary skill in the art would recognize the improvement in cross data processing entity payments, the claims recite that improvement as well. Indeed, claims 11 and 18 recite the generation and sending of a message that allows for a cross data processing entity payment (e.g., a payment from a bank account to a party on a shared ledger);…. Applicant submits that the claims should be found patent eligible under Step 2B of the Alice test. Indeed, the claims recite additional elements that amount to significantly more than an abstract idea. The additional elements provide meaningful limitations that provide unconventional activity with respect to cross data processing entity payments. Furthermore, because the claims recite the generation and sending of a message that allows for a cross data processing entity payment (e.g., a payment from a bank account to a party on a shared ledger) or the receipt of that message (and the subsequent providing of the control messages to each data processing entity), the claims also recite activity carried out by a computer that is not well-understood, routine, or conventional under Step 2B of the Alice test. "
Examiner responds:















That while the Applicant’s implementation  “to instruct a cross data processing entity payment (e.g., a payment from a bank account to a party on a shared ledger or vice versa)” may not be the common implementation of a distributed ledger, it is well-understood, routine, and conventional computer/distributed ledger functionality. Moreover, the abstract idea can be implemented entirely via an application programming interface (API) with no specialized hardware required. 
For example, 
Wyre API Documentation,  retrieved May 24, 2019,  teaches “this endpoint enables you to connect any payment method - like a bank account - to any of the blockchains we support. This gives the payment method its own blockchain addresses. Any funds sent to this address will be instantly and automatically converted and liquidated.”
While Sila API platform, July 8, 2019, teaches: 
    PNG
    media_image1.png
    540
    924
    media_image1.png
    Greyscale



There is no improvement to the functioning of the computer itself.  The claims clearly do not require any particular machine, other than a generic processor.  









The limitations clearly relate to managing payment transactions between buyer, seller, and/or financial institution.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Instances include instructing to instruct a cross data processing entity payment or receive a request to transfer funds   recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
A judicial exception is not integrated into a practical application. Additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, [0211] “the device 100 may be another personal device (e.g., tablet computer), … or any other electronic device running appropriate hardware and/or software.”….[0220] existing generic office applications may incorporate the use of such messages to enable payments to be made, invited or confirmed (as a receipt) more easily. For example, spreadsheet applications may become purchasing systems (by allowing payment request messages to be created and transmitted using information in a spreadsheet), database management applications may become financial packages (by allowing payments to be requested, invited and confirmed using data in a database) and word processing applications may become invoice systems (by allowing a payment invitation message to be incorporated in the generated invoice)…. [0253] Described embodiments may be implemented in any suitable form including hardware, software, firmware or any combination of these.”   Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the invention is directed to an abstract idea without a practical application.

Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Balaraman (“TRANSACTION PROCESS USING BLOCKCHAIN TOKEN SMART CONTRACTS”, U.S. Publication Number: 20190303920 A1)
  Soundararajan (“SYSTEMS AND METHODS FOR HIDING IDENTITY OF TRANSACTING PARTY IN DISTRIBUTED LEDGER TRANSACTION BY HASHING DISTRIBUTED LEDGER TRANSACTION ID USING SECURED REPRESENTATION OF DISTRIBUTED LEDGER ADDRESS OF TRANSACTING PARTY AS A KEY”, U.S. Publication Number: 20200045020 A1)
Excised prior art includes: 
Stern (“POINT-TO-POINT TRANSACTION GUIDANCE APPARATUSES, METHODS AND SYSTEMS”, U.S. Publication Number: 20170091756  A1)
Kumnick (“MULTI-NETWORK TOKEN BIN ROUTING WITH DEFINED VERIFICATION PARAMETERS”, U.S. Publication Number: 20150112871 A1)
Applicant’s remarks regarding the rejection is made under 35 USC § 103 are rendered moot by the introduction of additional prior art.
Therefore, the rejection under  35 USC § 103 remains.

Prior Art Cited But Not Applied





The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sila API platform, July 8, 2019, teaches “You can use our API endpoints to get access to traditional payment rails, like ACH, through identity verification and bank account linking. It works like so: You can use our API endpoints to get access to traditional payment rails, like ACH, identity verification, and secure bank account linking”
Wyre API Documentation, Attach Blockchain to Payment Method, retrieved May 24, 2019, teaches “this endpoint enables you to connect any payment method - like a bank account - to any of the blockchains we support. This gives the payment method its own blockchain addresses. Any funds sent to this address will be instantly and automatically converted and liquidated.”
Mastercard Opens-Up Access to Blockchain API for Partner Banks and Merchants, October 20, 2017, teaches Mastercard’s blockchain solution provides a new way for consumers, businesses and banks to transact and is key to the company’s strategy to provide payment solutions that meet every need of financial institutions and their end-customers.
Mahomedy, “What’s Next for Open Banking? Open Banking Operating on a Permissioned Blockchain”, Dec 13, 2018  teaches permissioned blockchain network could be introduced to the Open Banking ecosystem to address some of the concerns and introduce additional opportunities.
Wright (“TOKENISATION METHOD AND SYSTEM FOR IMPLEMENTING EXCHANGES ON A BLOCKCHAIN”, U.S. Publication Number: 20190043048 A1) proposes the invention provides a mechanism which enables the ultimate owner of a property or other asset to borrow funds against that asset, and sets out how this can be achieved in a manner which does not require the return to the investor(s) to be determined through the payment of interest. The method comprises the steps of deriving a public -key-private key cryptographic pair for the data; deriving a signature for the data using the public key-private key cryptographic pair; codifying the data to generate codified metadata for the data. The codified metadata is transmitted to the blockchain in a transaction. A signature is received and a script from at least one user to enable access to the embedded data. The script comprises a public key of a signatory. The metadata comprises a hash of the data and a pointer to the data so that it can be located. The hash is used as a primary key in a lookup table where the data is stored.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697